United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, PALATINE P & DC,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-705
Issued: October 21, 2010

Oral Argument May 15, 2010

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2010 appellant filed a timely appeal from a December 9, 2009 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she is entitled to a
schedule award greater than one percent for each upper extremity previously awarded.
FACTUAL HISTORY
On October 1, 1986 appellant, then a 41-year-old distribution clerk, filed an occupational
disease claim for an upper extremity condition. The Office accepted that appellant sustained
employment-related bilateral/lateral epicondylitis and later expanded the claim to include
myofascial pain syndrome of both upper extremities. On March 11, 2003 appellant filed a

schedule award claim,1 and by decision dated April 26, 2004, was granted a schedule award for
one percent permanent impairment of the right upper extremity and a one percent permanent
impairment on the left. She timely requested a hearing, held on March 15, 2005 and submitted a
May 31, 2004 report in which Dr. S.A. Ansari advised that she had impairments of 13 percent on
the right and 6 percent on the left.2 By decision dated June 16, 2005, an Office hearing
representative found the case not in posture for decision and remanded the case for the Office to
refer Dr. Ansari’s report to an Office medical adviser for review and assessment in accordance
with the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides),3 to be followed by an appropriate decision.
In an August 2, 2005 report, Dr. Ravi K. Ponnappan, a Board-certified orthopedic
surgeon and Office medical adviser reviewed the medical record including Dr. Ansari’s report.
He noted that Dr. Ansari had based his impairment rating on subjective pain complaints and
advised that there were no valid objective criteria to support Dr. Ansari’s conclusion.
Dr. Ponnappan found that appellant had a one percent impairment of each upper extremity. In a
September 7, 2005 decision, the Office found that appellant was not entitled to an additional
schedule award. On September 16, 2005 appellant requested a hearing and submitted reports
dated January 25 and 27, 2006 from Dr. Jacob Salomon, Board-certified in general surgery, who
advised that appellant had a 21 percent right upper extremity impairment and a 19 percent left
upper extremity impairment.
On January 31, 2006 appellant filed an occupational disease claim, alleging that she had
pain in both arms.4 She submitted medical evidence including an October 15, 2005
electromyography (EMG) and nerve conduction study (NCS) that was interpreted as consistent
with bilateral median mononeuropathies at the wrist consistent with moderate bilateral carpal
tunnel syndrome. Appellant retired effective February 6, 2006.
By decision dated May 8, 2006, an Office hearing representative found that a conflict in
medical evidence had been created between the opinions of Dr. Ponnappan, the Office medical
adviser, and Dr. Salomon regarding the degree of upper extremity impairment and remanded the
case to the Office for an impartial medical evaluation.
On June 26, 2006 the Office referred appellant to Dr. Kevin F. Walsh, a Board-certified
orthopedic surgeon, for an impartial evaluation regarding the degree of impairment of the
bilateral upper extremities. By report dated August 8, 2006, Dr. Walsh noted his review of the
medical records and a statement of accepted facts that listed the accepted conditions of bilateral
epicondylitis and myofascial pain syndrome. He reported appellant’s complaint of bilateral
shoulder and provided findings on physical examination of the upper extremities including
1

Appellant initially filed a schedule award claim in 1992. By decision dated April 10, 1995, the Office denied
the claim on the grounds that the medical evidence did not establish a permanent impairment. On February 13, 1996
an Office hearing representative affirmed the April 10, 1995 decision.
2

Dr. Ansari’s credentials could not be ascertained.

3

A.M.A., Guides (5th ed. 2001).

4

The claims were initially adjudicated separately.

2

shoulders, elbows, wrists and hands. Dr. Walsh noted that, although appellant had EMG
evidence of carpal tunnel syndrome, the records did not indicate that this was causally related to
her employment injury. He concluded that, as she had an objectively normal physical
examination with no findings to support a permanent impairment rating, her impairment rating
under the A.M.A., Guides would be zero percent.
In a September 5, 2006 decision, the Office found that appellant was not entitled to an
additional schedule award. Following appellant’s timely request, a hearing was held on
February 28, 2007 regarding her original injury and claim for an increased schedule award. By
decision dated April 30, 2007, an Office hearing representative affirmed the September 5, 2006
decision.
In the interim, on June 15, 2006, the Office denied appellant’s claim for carpal tunnel
syndrome. By decision dated January 25, 2007, an Office hearing representative reversed the
June 15, 2006 decision denying appellant’s carpal tunnel claim, and the Office accepted that she
sustained employment-related bilateral carpal tunnel syndrome. She filed a schedule award
claim on March 2, 2007, and submitted reports dated April 23 and 24, 2007 in which
Dr. Mitchell L. Goldflies, an attending Board-certified orthopedic surgeon, advised that appellant
had a right upper extremity whole person impairment of 28 percent and a left upper extremity
whole person impairment of 7 percent, which combined for a 33 percent whole person
impairment. On July 9, 2007 the Office referred the medical records of both claims to
Dr. Robert W. Wysocki, an Office medical adviser, for review regarding appellant’s degree of
upper extremity impairment. In a July 20, 2007 report, Dr. Wysocki stated that, based on the
large discrepancy between the examinations of Dr. Walsh and Dr. Goldflies, an impartial
examination was warranted.
On August 15, 2007 the Office referred appellant to Dr. Martin L. Saltzman, a Boardcertified orthopedic surgeon, for an impartial evaluation regarding the degree of upper extremity
impairment. In a September 5, 2007 report, Dr. Saltzman noted her complaints of bilateral upper
extremity pain and that her hands would swell. He reviewed the medical record, noting the
positive EMG study done on October 15, 2005. Examination findings included some edema in
both hands and no evidence of swelling in the carpal or cubital tunnel areas in either arm, and no
evidence of significant thenar or hypothenar atrophy. Tinel’s and Phalen’s tests were negative
bilaterally. Sensory and motor examination of both upper extremities revealed some slight
generalized weakness in both upper extremities with no weakness directly related to carpal
tunnel syndrome. Dr. Saltzman opined that appellant had no evidence of carpal tunnel syndrome
on physical examination, stating that although an EMG was positive for moderate carpal tunnel
syndrome, as documented in the literature, there is no direct relationship between the severity of
the patient’s subjective complaints, objective findings, and the severity of the EMG study. The
physician quoted page 493 of the A.M.A., Guides, stating “the diagnosis is made not only on
believable symptoms, but more importantly on a presence of positive clinical findings and loss of
function.” He concluded that in the absence of objective findings relating to carpal tunnel
syndrome, appellant had no permanent impairment.

3

On December 18, 2007 the Office referred the medical records for both accepted claims
to Dr. Wysocki, the Office medical adviser, for review. In a December 26, 2007 report,
Dr. Wysocki noted his review of the records. He advised that maximum medical improvement
was achieved on January 10, 1995 and that, in accordance with the fifth edition of the A.M.A.,
Guides, under Tables 16-10 and 16-15 appellant was entitled to a five percent impairment rating
for Grade 4 pain in the right median nerve distribution in each upper extremity. On March 6,
2008 the two claims were administratively combined and by decision dated October 6, 2008
appellant was granted a schedule award for an additional four percent impairment of each upper
extremity.
Appellant timely requested a hearing, and in a December 18, 2008 decision, an Office
hearing representative set aside the October 6, 2008 decision, noting that in granting the
additional schedule award, the Office relied on the opinion of an Office medical adviser rather
than the opinion of Dr. Saltzman who had been selected to resolve a conflict in medical
evidence. On remand the Office was to refer the case to an Office medical adviser to fully
explain his reasons for awarding a total five percent impairment of each upper extremity and, if
Dr. Saltzman’s report was found to be deficient, to secure a supplementary report from him.
The Office referred the record to a different Office medical adviser, Dr. Amon Ferry. In
a March 31, 2009 report, Dr. Ferry reviewed the medical record, including Dr. Saltzman’s report,
and concluded that appellant was not entitled to a schedule award greater than one percent for
each upper extremity because Dr. Saltzman found no objective findings to suggest carpal tunnel
syndrome. By decision dated May 27, 2009, the Office found that appellant was not entitled to a
schedule award greater than one percent for each upper extremity. In a December 9, 2009
decision, an Office hearing representative affirmed the May 27, 2009 decision. On May 28,
2009 appellant again requested a hearing that was held on September 17, 2009. He testified that
neither Dr. Walsh nor Dr. Saltzman examined her but only looked at files. By decision dated
December 9, 2009, an Office hearing representative affirmed the May 27, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,5 and its
implementing federal regulations,6 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.7 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

4

to calculate schedule awards.8 For decisions issued after May 1, 2009, the sixth edition will be
used.9
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.10 Office procedures
provide that to support a schedule award, the file must contain competent medical evidence
which shows that the impairment has reached a permanent and fixed state and indicates the date
on which this occurred (“date of maximum medical improvement”), describes the impairment in
sufficient detail to include, where applicable, the loss in degrees of active and passive motion of
the affected member or function, the amount of any atrophy or deformity, decreases in strength
or disturbance of sensation, or other pertinent description of the impairment, and the percentage
of impairment should be computed in accordance with the fifth edition of the A.M.A., Guides.
The procedures further provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for opinion concerning the nature and percentage
of impairment, and the Office medical adviser should provide rationale for the percentage of
impairment specified.11
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.12 Regarding carpal tunnel syndrome, the A.M.A.,
Guides provide:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias, and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual CTSE is rated
according to the sensory and/or motor deficits as described earlier.13
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal EMG testing of the thenar muscles: a
8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Tammy L. Meehan, 53 ECAB 229 (2001).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6(d)
(August 2002).
12

A.M.A., Guides, supra note 3 at 433-521.

13

Section 16.5b of the A.M.A., Guides describes the methods for evaluating upper extremity impairments due to
peripheral nerve disorders and provides that the severity of the sensory or pain deficit and motor deficit should be
classified according to Tables 16-10a and 16-11a respectively. The impairment is evaluated by multiplying the
grade of severity of the sensory or motor deficit by the respective maximum upper extremity value resulting from
sensory or motor deficits of each nerve structure involved. When both sensory and motor functions are involved,
the impairment values derived for each are combined. Id. at 481; Kimberly M. Held, 56 ECAB 670 (2005).

5

residual CTSS is still present, and an impairment rating not to exceed five
percent of the upper extremity may be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength, and nerve conduction studies:
there is no objective basis for an impairment rating.”14
Section 16.5d of the A.M.A., Guides provide that, in compression neuropathies,
additional impairment values are not given for decreased grip strength. Carpal tunnel syndrome
is an entrapment/compression neuropathy of the median nerve, and the A.M.A., Guides provides
that impairment for carpal tunnel syndrome be rated on motor and sensory deficits only and that
in the absence of a complex regional pain syndrome, additional impairment values are not given
for decreased motion.15
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.16 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.17
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report. When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming, or if the
specialist is unable to clarify or elaborate on the original report or if the specialist’s supplemental
report is also vague, speculative or lacks rationale, the Office must submit the case record
together with a detailed statement of accepted facts to a second impartial specialist for a
rationalized medical opinion on the issue in question.18 Unless this procedure is carried out by
the Office, the intent of section 8123(a) of the Act will be circumvented when the impartial
specialist’s medical report is insufficient to resolve the conflict of medical evidence.19
ANALYSIS
The Board finds that this case is not in posture for decision. As noted above, the fifth
edition of the A.M.A., Guides, which was in effect at the time of Dr. Saltzman’s September 5,
14

A.M.A., Guides, supra note 3 at 495.

15

Id. at 494; Kimberly M. Held, supra note 13.

16

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

17

Manuel Gill, 52 ECAB 282 (2001).

18

I.H., 60 ECAB ____ (Docket No. 08-1352, issued December 24, 2008).

19

Id.

6

2007 report, provides three scenarios for determining impairment due to carpal tunnel
syndrome.20 The second scenario advises that in cases with normal sensibility and opposition
strength and abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar
muscles, residual carpal tunnel syndrome is still present, and an impairment rating not to exceed
five percent of the upper extremity may be justified. In this case, appellant had an October 15,
2005 EMG/NCS that was interpreted as consistent with bilateral median mononeuropathies at the
wrist consistent with moderate bilateral carpal tunnel syndrome. While Dr. Saltzman noted the
positive EMG findings in his report, he did not adequately explain his conclusion that appellant
had no impairment in accordance with the relevant standard mentioned above of the A.M.A.,
Guides, merely stating that in the absence of objective findings, appellant had no impairment.21
Because Dr. Saltzman did not adequately explain how his impairment rating conforms to
the A.M.A., Guides, his opinion is not sufficiently rationalized and does not resolve the conflict
in medical opinion and is not entitled to the special weight accorded a referee opinion. In a
March 31, 2009 report, Dr. Ferry, an Office medical adviser, reviewed the medical record
including Dr. Saltzman’s report and concluded that appellant was not entitled to a schedule
award greater than one percent for each upper extremity because Dr. Saltzman found no
objective findings to suggest carpal tunnel syndrome. The Board also notes that the record does
not contain a copy of the statement of accepted facts forwarded to Dr. Saltzman. The Board will
set aside the Office’s December 9, 2009 decision and remand the case, along with an updated
statement of accepted facts listing all accepted conditions, to Dr. Saltzman for clarification
regarding appellant’s bilateral upper extremity impairments, utilizing the proper edition of the
A.M.A., Guides. If he is unable to clarify his opinion, the Office shall refer appellant to another
impartial medical specialist to resolve the issue of the extent of permanent impairment.22
CONCLUSION
The Board finds that the conflict in the medical evidence was not properly resolved and
the case requires further development.

20

Supra note 15.

21

See V.G., 59 ECAB ____ (Docket No. 07-2179, issued July 14, 2008).

22

To properly resolve a medical conflict, it is the impartial medical specialist who should provide a reasoned
opinion as to the extent of permanent impairment in accordance with the A.M.A., Guides. An Office medical
adviser may review the opinion, but the resolution of the conflict is the responsibility of the impartial medical
specialist. Richard R. LeMay, 56 ECAB 341 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to the Office for
proceedings consistent with this decision of the Board.
Issued: October 21, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

